    Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 1 of 29 PageID #: 516




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    INTERCEPT PHARMACEUTICALS, INC.               )
    and INTERCEPT PHARMA EUROPE                   )
    LTD.,                                         )
                                                  )
                       Plaintiffs,                )
                                                  )
                 v.                               )   C.A. No. 20-1215 (MN)
                                                  )
    OPTIMUS PHARMA PVT. LTD. and                  )
    OPTIMUS DRUGS PRIVATE LTD.,                   )
                                                  )
                       Defendants.                )

             FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiffs Intercept Pharmaceuticals, Inc. (“Intercept Pharmaceuticals”) and Intercept

Pharma Europe Limited (“IPEL”) (collectively “Intercept” or “Plaintiffs”), by their undersigned

attorneys, bring this action against Defendants Optimus Pharma Pvt. Ltd. and Optimus Drugs

Private Ltd. (collectively, “Optimus” or “Defendants”), and hereby allege as follows:

                                 NATURE OF THE ACTION

        1.     This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., and in particular under 35 U.S.C. § 271, arises from

Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No. 214935 to the

United States Food and Drug Administration (“FDA”). Through this ANDA, Defendants seek

approval to market a generic version of the pharmaceutical product OCALIVA® (obeticholic acid,

5 and 10 mg) prior to the expiration of U.S. Patent Nos. RE48,286 (filed June 21, 2019) (“the

RE286 patent”);1 9,238,673 (filed June 17, 2013) (“the ’673 patent”); 10,047,117 (filed Nov. 20,


1
  The RE286 Patent is a reissue of U.S. Patent No. 7,138,390, which was originally asserted in this
litigation. Pursuant to 35 U.S.C. § 252, the RE286 Patent contains claims that are substantially
identical to those of the ’390 Patent, and the RE286 Patent constitutes a continuation of the ’390
(continued…)
 Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 2 of 29 PageID #: 517




2015) (“the ’117 patent”); 10,052,337 (filed Apr. 26, 2016) (“the ’337 patent”); 10,174,073 (filed

Apr. 25, 2017) (“the ’073 patent”); and 10,758,549 (filed Feb. 11, 2020) (“the ’549 patent”)

(collectively the “patents-in-suit”). Plaintiffs seek injunctive relief prohibiting infringement,

attorneys’ fees, and any other relief the Court deems just and proper.

       2.      This is also an action under 28 U.S.C. §§ 2201–02 for a declaratory judgment of

patent infringement arising under the patent laws of the United States, 35 U.S.C. § 1, et seq., and

in particular under 35 U.S.C. § 271.

                                         THE PARTIES

       3.      Plaintiff Intercept Pharmaceuticals is a corporation organized and existing under

the laws of the State of Delaware, having a principal place of business at 10 Hudson Yards,

37th Floor, New York, New York 10001.

       4.      Plaintiff IPEL is a limited corporation organized under the laws of the United

Kingdom, having a principal place of business at One Glass Wharf, Bristol, BS2 0ZX United

Kingdom.

       5.      On information and belief, defendant Optimus Pharma Pvt. Ltd. is a corporation

organized and existing under the laws of the Republic of India, having its principal place of

business at 2nd Floor, Sy No. 37/A & 37/P, Plot No. 6P, Signature Towers, Kothaguda, Kondapur,

Hyderabad 500 084, Telangana, India.

       6.      On information and belief, defendant Optimus Drugs Private Ltd. is a limited

corporation organized and existing under the laws of the Republic of India, having its principal

place of business at 2nd Floor, Sy No. 37/A & 37/P, Plot No. 6P, Signature Towers, Kothaguda,



Patent and has effect continuously from the issue date of the ’390 Patent. On November 12, 2020,
the Court entered a stipulation substituting the RE286 Patent for the ’390 Patent in this action.
D.I. 13.


                                                 2
 Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 3 of 29 PageID #: 518




Kondapur, Hyderabad 500 084, Telangana, India. On information and belief, Optimus Drugs

Private Ltd. is an affiliate of Optimus Pharma Pvt. Ltd.

       7.      On information and belief, Optimus Drugs Private, Ltd. is the holder of FDA Drug

Master File No. 33960 for obeticholic acid.

       8.      On further information and belief, Defendants collaborate with respect to the

development, regulatory approval, marketing, sale, and/or distribution of pharmaceutical products.

On further information and belief, Defendants are agents of each other and/or operate in concert

as integrated parts of the same business group, and enter into agreements with each other that are

nearer than arm’s length.

       9.      On information and belief, Defendants prepared and submitted ANDA No. 214935

(the “Optimus ANDA”) and continue to seek FDA approval of that application.

       10.     On information and belief, Defendants intend to commercially manufacture,

market, offer for sale, and sell the products described in the Optimus ANDA (the “Optimus ANDA

Products” or “ANDA Products”) throughout the United States, including in the State of Delaware,

in the event the FDA approves the Optimus ANDA.

                                JURISDICTION AND VENUE

       11.     This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271, and alleges infringement of the patents-in-suit. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331, 1338, and 2201–

02.

       12.     This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants, inter alia, have continuous and systematic contacts with Delaware, regularly

conduct business in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos, have purposefully availed themselves of the privilege of


                                                 3
 Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 4 of 29 PageID #: 519




doing business in Delaware, and intend to sell the Optimus ANDA Products in Delaware upon

approval of the Optimus ANDA.

       13.     On information and belief, Defendants are in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic

drug products, either directly or through subsidiaries, agents, and/or alter egos, which Defendants

manufacture, distribute, market and/or sell throughout the United States and in this judicial district.

       14.     On information and belief, Defendants are licensed to sell generic and proprietary

pharmaceutical products in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos.

       15.     Defendants have committed, or aided, abetted, contributed to, and/or participated

in the commission of, acts of infringement of the asserted patents that will lead to foreseeable harm

and injury to Plaintiffs. On information and belief, and as indicated by a letter dated July 27, 2020

sent by Optimus Pharma Pvt. Ltd. to Intercept Pharmaceuticals pursuant to 21 U.S.C.

§ 355(j)(2)(b), Defendants prepared and filed the Optimus ANDA with the intention of seeking to

market the Optimus ANDA Products nationwide, including within this judicial district.

       16.     On information and belief, Defendants plan to sell the Optimus ANDA Products in

Delaware, list the Optimus ANDA Products on Delaware’s prescription drug formulary, and seek

Medicaid reimbursements for sales of the Optimus ANDA Products in the State of Delaware, either

directly or through one or more of their wholly owned subsidiaries, agents, and/or alter egos.

       17.     On information and belief, Defendants know and intend that the Optimus ANDA

Products will be distributed and sold in Delaware and will thereby displace sales of OCALIVA®,

causing injury to Plaintiffs. Defendants intend to take advantage of their established channels of

distribution in Delaware for the sale of the Optimus ANDA Products.




                                                  4
 Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 5 of 29 PageID #: 520




       18.     Optimus Pharma Pvt. Ltd. has engaged in patent litigation concerning FDA-

approved drug products in this judicial district and has not contested personal jurisdiction or venue

in this judicial district in such litigation. See, e.g., Otsuka Pharmaceuticals Co., Ltd. et al. v.

Optimus Pharma Pvt. Ltd., No. 19-2008 (LPS) (D. Del. Jan. 10, 2020); Otsuka Pharmaceuticals

Co., Ltd. et al. v. Optimus Pharma Pvt. Ltd., No. 20-1332 (LPS) (D. Del. Nov. 2, 2020).

       19.     Additionally, this Court has personal jurisdiction over Optimus Pharma Pvt. Ltd.

and Optimus Drugs Private Ltd. because the requirements of Federal Rule of Civil Procedure

4(k)(2)(A) are met as (a) Intercept’s claims arise under federal law; (b) Optimus Pharma Pvt. Ltd.

and Optimus Drugs Private Ltd. are foreign defendants not subject to general personal jurisdiction

in the courts of any state; and (c) Optimus Pharma Pvt. Ltd. and Optimus Drugs Private Ltd. have

sufficient contacts in the United States as a whole, including, but not limited to, participating in

the preparation and submission of the Optimus ANDA and/or manufacturing and/or selling

pharmaceutical products distributed throughout the United States, including in this judicial district,

such that this Court’s exercise of jurisdiction over Optimus Pharma Pvt. Ltd. and Optimus Drugs

Private Ltd. satisfies due process.

       20.     Venue is proper in this district for Optimus Pharma Pvt. Ltd. pursuant to 28 U.S.C.

§ 1391(c)(3) because, inter alia, Optimus Pharma Pvt. Ltd. is a corporation organized and existing

under the laws of the Republic of India and may be sued in any judicial district.

       21.     Venue is proper in this district for Optimus Drugs Private Ltd. pursuant to 28 U.S.C.

§ 1391(c)(3) because, inter alia, Optimus Drugs Private Ltd. is a corporation organized and

existing under the laws of the Republic of India and may be sued in any judicial district.

      INTERCEPT’S APPROVED OCALIVA® DRUG PRODUCT AND PATENTS

       22.     Intercept makes and sells OCALIVA®, a product used in the treatment of primary

biliary cholangitis (PBC) in combination with ursodeoxycholic acid (UDCA) in adults with an


                                                  5
 Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 6 of 29 PageID #: 521




inadequate response to UDCA, or as monotherapy in adults unable to tolerate UDCA. The active

ingredient in OCALIVA® is obeticholic acid. OCALIVA® is available in two strengths, 5 mg and

10 mg. A true and correct copy of the prescribing label for OCALIVA® is attached as Exhibit A.

       23.      Intercept Pharmaceuticals is the holder of New Drug Application (“NDA”) No.

207999 for OCALIVA® and the owner of the patents-in-suit. The FDA approved NDA No.

207999 for OCALIVA® on May 27, 2016, and granted OCALIVA® five years of regulatory

exclusivity for a new chemical entity pursuant to 21 C.F.R. § 314.108, which expires on May 27,

2021. The FDA also granted OCALIVA® orphan drug exclusivity pursuant to 21 C.F.R. § 316.31,

which expires on May 27, 2023.

       24.      IPEL is the exclusive licensee of the patents-in-suit, which are listed in the

Approved Drug Products With Therapeutic Equivalence Evaluations (an FDA publication

commonly known as the “Orange Book”) for OCALIVA®.

       25.      The RE286 Patent entitled, “Steroids as Agonists for FXR,” was duly and lawfully

issued by the USPTO on October 27, 2020. A true and correct copy of the RE286 Patent is attached

as Exhibit B.

       26.      The ’673 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on January 19, 2016. A true and correct copy of the ’673 Patent

is attached as Exhibit C.

       27.      The ’117 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on August 14, 2018. A true and correct copy of the ’117 Patent

is attached as Exhibit D.




                                                6
 Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 7 of 29 PageID #: 522




       28.     The ’337 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on August 21, 2018. A true and correct copy of the

’337 Patent is attached as Exhibit E.

       29.     The ’073 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on January 8, 2019. A true and correct copy of the ’073 Patent

is attached as Exhibit F.

       30.     The ’549 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on September 1, 2020. A true and correct copy of the

’549 Patent is attached as Exhibit G.

                                        OPTIMUS’S ANDA

       31.     On information and belief, Optimus has submitted or caused to be submitted ANDA

No. 214935 to the FDA under 21 U.S.C. § 355(j), in order to obtain approval to engage in the

commercial manufacture, use, or sale of obeticholic acid tablets, as a purported generic version of

OCALIVA®, prior to the expiration of the patents-in-suit.

       32.     On information and belief, on or about July 27, 2020, Optimus mailed a letter to

Intercept Pharmaceuticals regarding “Optimus Obeticholic Acid Tablets, 5 mg and 10 mg: Notice

of Certification of Invalidity, Unenforceability, and/or Non-Infringement for U.S. Patent Nos.

7,138,390; 9,238,673; 10,047,117; 10,052,337; and 10,174,073 Pursuant to § 505(j)(2)(B)(iv) of

the Federal Food, Drug, and Cosmetic Act” (the “First Notice Letter”). The First Notice Letter

represented that Optimus had submitted to the FDA the Optimus ANDA and a purported Paragraph

IV certification to obtain approval to engage in the commercial manufacture, use, or sale of the

product described in the Optimus ANDA before the expiration of patents listed in the Orange Book

for OCALIVA®. Hence, Optimus’s purpose in submitting the Optimus ANDA is to manufacture

and market the ANDA Products before the expiration of the patents-in-suit.


                                                7
    Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 8 of 29 PageID #: 523




        33.    Optimus’s First Notice Letter stated that the Paragraph IV certification in the

Optimus ANDA alleges that the ’390,2 ’673, ’117, ’337, and ’073 Patents are invalid,

unenforceable, and/or will not be infringed by the commercial manufacture, use, or sale of the

ANDA Products.

        34.    Optimus’s First Notice Letter contained a purported detailed statement of the

factual and legal basis for its Paragraph IV certification (“First Detailed Statement”).

        35.    On information and belief, on or about October 6, 2020, Optimus mailed a letter to

Intercept Pharmaceuticals regarding a purported notice of Paragraph IV certification regarding

U.S. Patent No. 10,758,549 pursuant to Section 505(j)(2)(B)(iv) of the Federal Food, Drug, and

Cosmetic Act (the “Second Notice Letter”). The Second Notice Letter represented that Optimus

had submitted to the FDA a purported Paragraph IV certification to obtain approval to engage in

the commercial manufacture, use, or sale of the product described in the Optimus ANDA before

the expiration of a patent listed in the Orange Book for OCALIVA®, the ’549 Patent. Hence,

Optimus’s purpose in submitting the Optimus ANDA is to manufacture and market the ANDA

Products before the expiration of the ’549 Patent.

        36.    Optimus’s Second Notice Letter stated that the Paragraph IV certification in the

Optimus ANDA alleges that the ’549 Patent is invalid, unenforceable, and/or will not be infringed

by the commercial manufacture, use, or sale of the ANDA Products.

        37.    Optimus’s Second Notice Letter contained a purported detailed statement of the

factual and legal basis for its Paragraph IV certification (“Second Detailed Statement”).

        38.    On information and belief, Defendants have participated in the preparation and

submission of the Optimus ANDA, have provided material support to the preparation and


2
  Plaintiffs’ original complaint alleged infringement of the ’390 Patent, which has now been
reissued as the RE286 Patent.


                                                 8
 Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 9 of 29 PageID #: 524




submission of the Optimus ANDA, and intend to support the further prosecution of the Optimus

ANDA.

       39.     On information and belief, if the FDA approves the Optimus ANDA, Defendants

will manufacture, offer for sale, or sell the ANDA Products within the United States, including

within Delaware, or will import the ANDA Products into the United States, including Delaware.

       40.     Alternatively, on information and belief, if the FDA approves the Optimus ANDA,

Defendants will actively induce or contribute to the manufacture, use, offer for sale, or sale of the

ANDA Products.

       41.     This action was filed within forty-five days of Intercept Pharmaceuticals’ receipt

of the First Notice Letter. This First Amended Complaint is being filed within forty-five days of

receipt of the Second Notice Letter.

                                    COUNT I
                         INFRINGEMENT OF THE RE286 PATENT

       42.     Plaintiffs incorporate by reference paragraphs 1–41 as if fully set forth herein.

       43.     On information and belief, Defendants have submitted or caused the submission of

the Optimus ANDA to the FDA and continue to seek FDA approval of the Optimus ANDA.

       44.     Defendants have infringed the RE286 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Optimus ANDA with a Paragraph IV certification and seeking FDA approval of

the Optimus ANDA prior to the expiration of the RE286 Patent.

       45.     On information and belief, if the Optimus ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the RE286 Patent.

       46.     On information and belief, upon FDA approval of the Optimus ANDA, Defendants

will market and distribute the Optimus ANDA Products to resellers, pharmacies, health care



                                                 9
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 10 of 29 PageID #: 525




professionals, and end users of the Optimus ANDA Products. Accompanying the Optimus ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Optimus ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Optimus ANDA Products to directly infringe one or more claims of the RE286 Patent. In

addition, on information and belief, Defendants will encourage acts of direct infringement with

knowledge of the RE286 Patent and knowledge that they are encouraging infringement.

       47.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the RE286 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA

No. 214935, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the RE286 Patent.

       48.     Defendants had actual knowledge of the ’390 Patent prior to filing the Optimus

ANDA. Defendants filed the Optimus ANDA without a reasonable basis for asserting the ’390

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. The RE286 Patent contains claims that are substantially

identical to the ’390 Patent. In addition, the parties have stipulated that “all references to the ’390

[P]atent in Plaintiffs’ complaint shall be deemed to refer to the RE286 [P]atent,” that “Plaintiffs’

complaint shall be treated as if the RE286 [P]atent has been substituted for the ’390 [P]atent,” and

that “the RE286 [P]atent is substituted for the ’390 [P]atent in this action.” D.I. 13. Thus,

Defendants’ conduct in certifying invalidity, unenforceability, and/or non-infringement with

respect to the RE286 Patent, renders this case “exceptional” under 35 U.S.C. § 285.




                                                  10
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 11 of 29 PageID #: 526




        49.      Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the RE286 Patent. Plaintiffs do

not have an adequate remedy at law, and considering the balance of hardships between Plaintiffs

and Defendants, a remedy in equity is warranted. Further, the public interest would not be

disserved by the entry of a permanent injunction.

                            COUNT II
     DECLARATORY JUDGMENT OF INFRINGEMENT OF THE RE286 PATENT

        50.      Plaintiffs incorporate by reference paragraphs 1–49 as if fully set forth herein.

        51.      Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

        52.      On information and belief, if the Optimus ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

        53.      On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Optimus

ANDA and Defendants will therefore contribute to the infringement of and/or induce the

infringement of one or more claims of the RE286 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).

        54.      On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Optimus ANDA. Any such conduct

before the RE286 Patent expires will contribute to the infringement of and/or induce the

infringement of one or more claims of the RE286 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).



                                                  11
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 12 of 29 PageID #: 527




       55.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the RE286 Patent for which this Court may grant declaratory relief consistent with Article III

of the United States Constitution.

       56.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       57.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT III
                           INFRINGEMENT OF THE ’673 PATENT

       58.     Plaintiffs incorporate by reference paragraphs 1–57 as if fully set forth herein.

       59.     On information and belief, Defendants have submitted or caused the submission of

the Optimus ANDA to the FDA and continue to seek FDA approval of the Optimus ANDA.

       60.     Defendants have infringed the ’673 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Optimus ANDA with a Paragraph IV certification and seeking FDA approval of

the Optimus ANDA prior to the expiration of the ’673 Patent.

       61.     On information and belief, if the Optimus ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’673 Patent.

       62.     On information and belief, upon FDA approval of the Optimus ANDA, Defendants

will market and distribute the Optimus ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Optimus ANDA Products. Accompanying the Optimus ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert



                                                12
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 13 of 29 PageID #: 528




containing instructions for administering the Optimus ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Optimus ANDA Products to directly infringe one or more claims of the ’673 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’673 Patent and knowledge that they are encouraging infringement.

       63.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’673 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214935, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’673 Patent.

       64.     Defendants had actual knowledge of the ’673 Patent prior to filing the Optimus

ANDA. Defendants filed the Optimus ANDA without a reasonable basis for asserting the ’673

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’673 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       65.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’673 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.




                                                13
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 14 of 29 PageID #: 529




                             COUNT IV
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’673 PATENT

        66.      Plaintiffs incorporate by reference paragraphs 1–65 as if fully set forth herein.

        67.      Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

        68.      On information and belief, if the Optimus ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

        69.      On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Optimus

ANDA and Defendants will therefore contribute to the infringement of and/or induce the

infringement of one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).

        70.      On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Optimus ANDA. Any such conduct

before the ’673 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

        71.      As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’673 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.




                                                  14
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 15 of 29 PageID #: 530




       72.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       73.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT V
                           INFRINGEMENT OF THE ’117 PATENT

       74.     Plaintiffs incorporate by reference paragraphs 1–73 as if fully set forth herein.

       75.     On information and belief, Defendants have submitted or caused the submission of

the Optimus ANDA to the FDA and continue to seek FDA approval of the Optimus ANDA.

       76.     Defendants have infringed the ’117 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Optimus ANDA with a Paragraph IV certification and seeking FDA approval of

the Optimus ANDA prior to the expiration of the ’117 Patent.

       77.     On information and belief, if the Optimus ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’117 Patent.

       78.     On information and belief, upon FDA approval of the Optimus ANDA, Defendants

will market and distribute the Optimus ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Optimus ANDA Products. Accompanying the Optimus ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Optimus ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Optimus ANDA Products to directly infringe one or more claims of the ’117 Patent. In addition,




                                                15
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 16 of 29 PageID #: 531




on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’117 Patent and knowledge that they are encouraging infringement.

       79.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’117 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214935, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’117 Patent.

       80.     Defendants had actual knowledge of the ’117 Patent prior to filing the Optimus

ANDA. Defendants filed the Optimus ANDA without a reasonable basis for asserting the ’117

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’117 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       81.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’117 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT VI
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’117 PATENT

       82.     Plaintiffs incorporate by reference paragraphs 1–81 as if fully set forth herein.

       83.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.



                                                16
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 17 of 29 PageID #: 532




        84.      On information and belief, if the Optimus ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

        85.      On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Optimus

ANDA and Defendants will therefore contribute to the infringement of and/or induce the

infringement of one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).

        86.      On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Optimus ANDA. Any such conduct

before the ’117 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

        87.      As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’117 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

        88.      Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

        89.      This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.




                                                  17
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 18 of 29 PageID #: 533




                                     COUNT VII
                           INFRINGEMENT OF THE ’337 PATENT

       90.     Plaintiffs incorporate by reference paragraphs 1–89 as if fully set forth herein.

       91.     On information and belief, Defendants have submitted or caused the submission of

the Optimus ANDA to the FDA and continue to seek FDA approval of the Optimus ANDA.

       92.     Defendants have infringed the ’337 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Optimus ANDA with a Paragraph IV certification and seeking FDA approval of

the Optimus ANDA prior to the expiration of the ’337 Patent.

       93.     On information and belief, if the Optimus ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’337 Patent.

       94.     On information and belief, upon FDA approval of the Optimus ANDA, Defendants

will market and distribute the Optimus ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Optimus ANDA Products. Accompanying the Optimus ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Optimus ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Optimus ANDA Products to directly infringe one or more claims of the ’337 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’337 Patent and knowledge that they are encouraging infringement.

       95.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’337 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214935, Defendants will make, use, offer to sell, or sell the ANDA Products within the United



                                                18
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 19 of 29 PageID #: 534




States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’337 Patent.

       96.     Defendants had actual knowledge of the ’337 Patent prior to filing the Optimus

ANDA. Defendants filed the Optimus ANDA without a reasonable basis for asserting the ’337

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’337 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       97.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’337 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                           COUNT VIII
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’337 PATENT

       98.     Plaintiffs incorporate by reference paragraphs 1–97 as if fully set forth herein.

       99.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       100.    On information and belief, if the Optimus ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       101.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Optimus

ANDA and Defendants will therefore contribute to the infringement of and/or induce the



                                                19
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 20 of 29 PageID #: 535




infringement of one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).

        102.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Optimus ANDA. Any such conduct

before the ’337 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

        103.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’337 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

        104.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

        105.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                      COUNT IX
                            INFRINGEMENT OF THE ’073 PATENT

        106.     Plaintiffs incorporate by reference paragraphs 1–105 as if fully set forth herein.

        107.     On information and belief, Defendants have submitted or caused the submission of

the Optimus ANDA to the FDA and continue to seek FDA approval of the Optimus ANDA.




                                                  20
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 21 of 29 PageID #: 536




       108.    Defendants have infringed the ’073 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Optimus ANDA with a Paragraph IV certification and seeking FDA approval of

the Optimus ANDA prior to the expiration of the ’073 Patent.

       109.    On information and belief, if the Optimus ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’073 Patent.

       110.    On information and belief, upon FDA approval of the Optimus ANDA, Defendants

will market and distribute the Optimus ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Optimus ANDA Products. Accompanying the Optimus ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Optimus ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Optimus ANDA Products to directly infringe one or more claims of the ’073 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’073 Patent and knowledge that it is encouraging infringement.

       111.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’073 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214935, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’073 Patent.

       112.    Defendants had actual knowledge of the ’073 Patent prior to filing the Optimus

ANDA. Defendants filed the Optimus ANDA without a reasonable basis for asserting the ’073




                                                21
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 22 of 29 PageID #: 537




Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’073 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

        113.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’073 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                             COUNT X
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’073 PATENT

        114.     Plaintiffs incorporate by reference paragraphs 1–113 as if fully set forth herein.

        115.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

        116.     On information and belief, if the Optimus ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

        117.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Optimus

ANDA and Defendants will therefore contribute to the infringement of and/or induce the

infringement of one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).

        118.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained



                                                  22
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 23 of 29 PageID #: 538




of herein will begin immediately after the FDA approves the Optimus ANDA. Any such conduct

before the ’073 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       119.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’073 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       120.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       121.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT XI
                           INFRINGEMENT OF THE ’549 PATENT

       122.    Plaintiffs incorporate by reference paragraphs 1–121 as if fully set forth herein.

       123.    On information and belief, Defendants have submitted or caused the submission of

the Optimus ANDA to the FDA and continue to seek FDA approval of the Optimus ANDA.

       124.    Defendants have infringed the ’549 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Optimus ANDA with a Paragraph IV certification and seeking FDA approval of

the Optimus ANDA prior to the expiration of the ’549 Patent.

       125.    On information and belief, if the Optimus ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’549 Patent.



                                                23
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 24 of 29 PageID #: 539




       126.    On information and belief, upon FDA approval of the Optimus ANDA, Defendants

will market and distribute the Optimus ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Optimus ANDA Products. Accompanying the Optimus ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Optimus ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Optimus ANDA Products to directly infringe one or more claims of the ’549 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’549 Patent and knowledge that they are encouraging infringement.

       127.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’549 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214935, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’549 Patent.

       128.    Defendants had actual knowledge of the ’549 Patent prior to filing the Paragraph

IV certification to the Optimus ANDA, and were aware that submitting a Paragraph IV

certification requesting FDA approval prior to the expiration of the ’549 Patent would constitute

an act of infringement of the ’549 Patent. Defendants filed the Paragraph IV certification to the

Optimus ANDA without a reasonable basis for asserting the ’549 Patent to be invalid,

unenforceable, and/or not infringed by the commercial manufacture, use, offer for sale, or sale of

the ANDA Products. Defendants’ conduct in certifying invalidity, unenforceability, and/or non-

infringement with respect to the ’549 Patent renders this case “exceptional” under 35 U.S.C. § 285.




                                                24
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 25 of 29 PageID #: 540




        129.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’549 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT XII
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’549 PATENT

        130.     Plaintiffs incorporate by reference paragraphs 1–129 as if fully set forth herein.

        131.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

        132.     On information and belief, if the Optimus ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

        133.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Optimus

ANDA and Defendants will therefore contribute to the infringement of and/or induce the

infringement of one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a),

(b), (c), (f) and (g).

        134.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Optimus ANDA. Any such conduct

before the ’549 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).



                                                  25
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 26 of 29 PageID #: 541




       135.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’549 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       136.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       137.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A judgment that Defendants have infringed the RE286, ’673, ’117, ’337, ’073, and

’549 Patents under 35 U.S.C. § 271(e)(2)(A);

       B.      A declaratory judgment that under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g), Defendants’ commercial manufacture, use, offer for sale, or sale in, or importation into,

the United States of the ANDA Products, or inducing or contributing to such conduct, would

constitute infringement of one or more claims of the RE286, ’673, ’117, ’337, ’073, and ’549

Patents;

       C.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Defendants, their affiliates and subsidiaries, and all persons and entities acting in concert

with Defendants from commercially manufacturing, using, offering for sale, or selling or importing

any product that infringes the RE286, ’673, ’117, ’337, ’073, or ’549 Patents, including the ANDA

Products described in ANDA No. 214935;




                                                  26
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 27 of 29 PageID #: 542




       D.        The entry of an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

of any FDA approval of ANDA No. 214935 shall be no earlier than the expiration date of the

RE286, ’673, ’117, ’337, ’073, and ’549 Patents, or any later expiration of exclusivity for the

RE286, ’673, ’117, ’337, ’073, and ’549 Patents, including any extensions or regulatory

exclusivities;

       E.        A declaration under 28 U.S.C. § 2201 that if Defendants, their officers, agents,

servants, employees, licensees, representatives, and attorneys, and any other persons acting or

attempting to act in active concert or participation with them or acting on their behalf, engage in

the commercial manufacture, use, offer for sale, sale and/or importation of the product described

in ANDA No. 214935, it will constitute an act of direct and/or indirect infringement of the RE286,

’673, ’117, ’337, ’073, and ’549 Patents;

       F.        An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

Defendants engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

the ANDA Products, or any product that infringes the RE286, ’673, ’117, ’337, ’073, and ’549

Patents, or induce or contribute to such conduct, prior to the expiration of the RE286, ’673, ’117,

’337, ’073, and ’549 Patents, or any later expiration of exclusivity for the RE286, ’673, ’117, ’337,

’073, and ’549 Patents, including any extensions or regulatory exclusivities;

       G.        The entry of judgment declaring that Defendants’ acts render this case an

exceptional case, and awarding Plaintiffs their attorneys’ fees pursuant to 35 U.S.C. §§ 271(e)(4)

and 285;

       H.        An award to Plaintiffs of their costs and expenses in this action; and

       I.        Such other and further relief as the Court may deem just and proper.




                                                  27
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 28 of 29 PageID #: 543




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Jack B. Blumenfeld
                                      ____________________________
OF COUNSEL:                           Jack B. Blumenfeld (#1014)
                                      Jeremy A. Tigan (#5239)
Christopher Sipes                     1201 North Market Street
Jeffrey Elikan                        P.O. Box 1347
Megan Keane                           Wilmington, DE 19899
Jeremy Cobb                           (302) 658-9200
Laura Dolbow                          jblumenfeld@mnat.com
Mary Swears                           jtigan@mnat.com
COVINGTON & BURLING LLP
One CityCenter                        Attorneys for Plaintiffs
850 Tenth Street NW
Washington, DC 20001-4956
(202) 662-6000

November 20, 2020




                                     28
Case 1:20-cv-01215-MN Document 17 Filed 11/20/20 Page 29 of 29 PageID #: 544




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

November 20, 2020, upon the following in the manner indicated:

 R Touhey Myer, Esquire                                               VIA ELECTRONIC MAIL
 OFFIT KURMAN, P.A.
 222 Delaware Avenue, Suite 1105
 Wilmington, DE 19801
 Attorneys for Defendants Optimus Pharma Pvt. Ltd.
 and Optimus Drugs Private Ltd.




                                                    /s/ Jack B. Blumenfeld

                                                    Jack B. Blumenfeld (#1014)
